DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 7-11, 13 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention. With regard to independent claim 1 (independent claims 10 and 15 being substantively similar), Regarding claim 1, Hollowell (US 2,492,152) teaches of (Fig. 1) a plant holder (Title, plant pot assembly) comprising:
an outer sidewall (walls of container 11) extending upwardly from a base (bottom wall) to at least partially define a fluid reservoir for retaining water inwardly of the outer sidewall (reservoir with water 20 within the outer sidewall of container 11), wherein the base has a solid upper surface that extends inwardly from the outer sidewall toward a central vertical axis of the base (bottom wall as seen in Fig. 1);
an inner sidewall (flange 13) extending upwardly to retain a plant (flange 13 extends upwardly to retain a plant in the center) and being positioned inwardly of the outer sidewall (positioned inwardly of the outer side wall of container 11) at an elevated position above the base such that a lower end of the inner sidewall (lower end of flange 13) is spaced above the base (inner sidewall 13 is elevated above the base such that the lower end of the inner sidewall is spaced above the base).
Van Der Knapp (WO 94/19928) teaches of (Fig. 8) a fluid aperture bridge (bottom 13) positioned within the outer sidewall (upright wall 2) above the base (bottom 3) and extending inwardly from the outer sidewall to mechanically support the inner sidewall (collar 15) at said elevated position spaced above the base (seen in Fig. 8), the fluid aperture bridge (13) defining a plurality of fluid flow apertures (holes 16) extending between the reservoir defined between the base (3) and the fluid aperture bridge (13) (bottom reservoir surrounded by walls 20) and a cavity (interior space 1) defined between the outer sidewall (2) and the inner sidewall (15).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, a drain aperture extending from the cavity to an exterior of the outer sidewall in a direction transverse to the central vertical axis of the base and being located adjacent to an upper surface of the fluid aperture bridge.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647